IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1654
                               Filed July 24, 2019


TYLAN JAMES DEBEIR,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Floyd County, DeDra L. Schroeder,

Judge.



       Tylan DeBeir appeals from the denial of his application for postconviction

relief. AFFIRMED.




       David A. Kuehner of Eggert, Erb, Kuehner & DeBower, P.L.C., Charles City,

for appellant.

       Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee State.



       Considered by Potterfield, P.J., and Doyle and May, JJ.
                                              2


MAY, Judge.

         Tylan DeBeir appeals from the dismissal of his application for postconviction

relief (PCR). On appeal, he alleges he received ineffective assistance from his

PCR counsel. We affirm the dismissal and preserve his ineffective-assistance

claim for future PCR proceedings.

         Following a jury trial, DeBeir was convicted of child endangerment causing

serious injury. See State v. DeBeir, No. 16-0297, 2017 WL 361998, at *1 (Iowa

Ct. App. Jan. 25, 2017). DeBeir appealed, alleging his trial counsel was ineffective

for failing to challenge a jury instruction. Id. at *2. We affirmed his conviction. Id.

at *3.

         DeBeir then filed this PCR action. In his amended petition, he alleged his

trial counsel was ineffective because she failed to adequately prepare for trial and

failed to “call essential witnesses . . . to testify at trial.”

         Trial before the PCR court was scheduled for June 28, 2018. “The parties

agreed,” however, “that the case could be submitted on [a] stipulated record.”

         Ultimately, the PCR court denied DeBeir’s application for relief. On appeal,

DeBeir claims his PCR counsel provided ineffective assistance by, among other

things, failing to present the testimony of certain witnesses.

         Generally, claims of ineffective assistance of counsel are reviewed de novo.

State v. Albright, 925 N.W.2d 144, 151 (Iowa 2019). However, when “the record

is insufficient to allow” review at this stage, “we do not reach the issue”; instead,

we “allow the [appellant] to raise the claim in a separate postconviction-relief

action.” State v. Harris, 919 N.W.2d. 753, 754 (Iowa 2018); see also Neitzel v.
                                           3

State, No. 18-0427, 2019 WL 2524076, at *1–2 (Iowa Ct. App. June 19, 2019)

(applying Harris to an appeal from the dismissal of a PCR application).

       Here, we find the record is not sufficiently developed to review DeBeir’s

claim that PCR counsel was ineffective. As DeBeir notes in his brief: because our

record does not contain the testimony of witnesses who were not called, “the court

is left to speculate as to what their testimony would be.” We decline to speculate.

Instead, we preserve DeBeir’s claim for a possible future PCR proceeding. 1 See

Harris, 919 N.W.2d at 754.

       AFFIRMED.




1
  We note a recent change to Iowa Code section 814.7 (2019) prohibits claims of
ineffective assistance of counsel from being “decided on direct appeal from the criminal
proceedings.” See 2019 Iowa Acts ch. 140, § 31. This statutory change does not impact
this case because a PCR action is a civil proceeding. See Jones v. State, 545 N.W.2d
313, 314 (Iowa 1996) (“A postconviction proceeding is a civil action . . . .”).